Citation Nr: 1009715	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dermatochalasis and 
blepharoptosis of the upper eyelids.

2.  Entitlement to service connection for blepharitis of the 
eyelids.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired in April 1999 with more than 24 years of 
active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Waco, Texas.  The issues on appeal were previously 
before the Board in June 2006 and were remanded for the 
purpose of affording the Veteran a VA examination with a 
medical opinion that was to address the medical matters 
presented by this appeal.

The June 2006 Board decision also remanded the issue of 
entitlement to service connection for mechanical low back 
pain.  A July 2008 rating decision granted service connection 
for degenerative joint disease of the lumbar spine with 
chronic low back pain, claimed as mechanical low back pain, 
and assigned a rating of 10 percent, effective May 1, 1999.  
The Veteran has not expressed disagreement with the July 2008 
RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that in accordance with the instructions 
in the June 2006 Board remand, the Veteran was afforded VA 
eye examinations in April 2007 and May 2008.  As noted by the 
Veteran's representative's February 2010 informal hearing 
presentation, however, the examiners did not supply a 
rationale for the opinions expressed.  Further, as for the 
issues of entitlement to service connection for 
dermatochalasis and blepharoptosis of the upper eyelids, and 
entitlement to service connection for blepharitis of the 
eyelids, the Board can find no clinical findings from the 
April 2007 or May 2008 VA examinations related to those 
disabilities.  As for the issue of entitlement to service 
connection for glaucoma, the Board notes that the May 2008 VA 
examiner noted a diagnosis of glaucoma but did not provide an 
opinion of etiology.

The Board observes in passing that the Veteran also underwent 
a VA eye examination in September 2003.  The examiner noted 
impressions of optic nerve cupping, both eyes, as well as 
upper eyelid dermatochalasis.  The examiner stated that the 
etiology of the optic nerve cupping was unknown, and further 
noted that "optic nerve cupping was apparently diagnosed" 
during service.  The examiner noted, however, that the 
service treatment records were not available for review.  The 
September 2003 VA examiner also stated that there was 
evidence of bilateral dermatochalasis of the upper eyelids on 
examination, but that he was unable to determine whether the 
condition was shown in service.

In light of the fact that the Veteran's service treatment 
records (including those dated in October 1992 and September 
1995) contain notations of "glaucoma suspect," and based on 
the comments concerning these issues made by the February 
2003 VA examiner, and based on the inadequacy of the April 
2007 and May 2008 VA examinations, the Board finds that a VA 
examination should be scheduled to address the matters 
presented on the merits by this appeal.

In sum, the Board finds (and essentially agrees with the 
assertions made by the Veteran's representative in the 
February 2010 informal hearing presentation regarding the 
need for another VA examination) that full compliance with 
the June 2006 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of all current disabilities.  
All necessary tests should be performed.  
The eye examiner should provide an 
opinion as to whether the Veteran has any 
eye disability that is related to 
service, to include dermatochalasis and 
blepharoptosis of the upper eyelids, 
blepharitis of the eyelids, and glaucoma.  
A rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for dermatochalasis and 
blepharoptosis of the upper eyelids, 
entitlement to service connection for 
blepharitis of the eyelids, and 
entitlement to service connection for 
glaucoma.  If any benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




